Citation Nr: 0734194	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1955 to January 
1957.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In the April 2004 rating decision, the RO denied the 
veteran's service connection claims for hearing loss and 
tinnitus.  The veteran filed a May 2004 notice of 
disagreement against that decision.  In February 2005, the RO 
issued a Statement of the Case addressing the tinnitus claim.  
But the record does not indicate that a Statement of the Case 
has been issued with regard to the hearing loss claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   

The Board notes the representative's October 2007 statement 
of record which indicates that the RO service connected the 
veteran's hearing loss.  But a rating decision showing 
service connection for hearing loss is not of record.  

Therefore, the service connection claim for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's tinnitus is related to service.      


CONCLUSION OF LAW

A tinnitus disorder was incurred in service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

The veteran claims that service caused him to incur tinnitus.  
He claims that exposure to weapons fire caused this disorder.  
In the April 2004 rating decision on appeal, the RO denied 
the veteran's claim.  For the reasons set forth below, the 
Board disagrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

Generally, to establish direct service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds service connection warranted 
for tinnitus because the medical evidence of record does not 
preponderate against any of the three elements of Pond.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).   

First, the Board finds that the evidence does not 
preponderate against the veteran's claim to a current 
tinnitus disorder.  The Board notes a division in the 
evidence on this issue.  In denying the veteran's claim, the 
RO noted that a June 2001 private audiology report did not 
mention tinnitus, that a March 2003 VA audiology report 
indicated no tinnitus, and that a March 2004 VA audiology 
report indicated that the veteran then stated that he did not 
have tinnitus.  But, the Board also notes that the veteran 
has consistently claimed tinnitus for several months prior to 
the March 2004 examination (since March 2003).  The Board 
notes that the March 2003 VA examiner, while indicating in 
one section of the report that the veteran had no tinnitus, 
nevertheless indicated in the "Remarks" section of the 
report that the veteran had tinnitus.  And the Board finds 
credible the veteran's statements, detailed by his 
representative in the October 2007 statement of record, that 
the March 2004 VA report indicated no tinnitus because the 
veteran misunderstood the examiner's questions regarding 
tinnitus.  The Board finds this argument credible because the 
veteran, over one year prior to the March 2004 examination, 
maintained that he had tinnitus.  

As the evidence is divided on the first element of Pond - 
i.e., whether the veteran has a current tinnitus disorder - 
the Board grants the veteran the benefit of the doubt and 
finds a current tinnitus disorder here.  See U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Regarding the second Pond element, the Board finds that the 
evidence does not preponderate against the veteran's claim to 
incurring tinnitus during service.  As noted by the RO, the 
record contains no medical evidence of an in-service injury 
to, or disorder of, the ears.  But the record shows that the 
veteran served in the U.S. Army.  The veteran's Form DD-214 
shows that the veteran served with an infantry division.  The 
veteran described ear-related trauma due to weapons exposure 
during service in Korea.  And, as indicated by a March 2004 
statement in the record, VA has been unable to retrieve the 
veteran's service medical records to investigate the issue of 
in-service incurrence.  As such, the Board must assume a 
heightened obligation to carefully consider the benefit-of-
the-doubt rule here.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (where records are apparently lost while in 
the possession of the government, a heightened obligation 
applies to consider carefully the benefit-of-the-doubt rule).  

Given the circumstantial evidence supporting the veteran's 
claim to exposure to acoustic trauma in service, and the 
heightened obligation under O'Hare, the Board grants the 
veteran the benefit of the doubt and finds the second element 
of Pond established here as well.  See U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

With regard to the third element of Pond, the Board again 
finds that the evidence does not preponderate against the 
veteran's claim.  Reasonable doubt surrounds the issue of 
whether in-service acoustic trauma caused by weapons fire 
relates to the veteran's current tinnitus.  

Again, the RO, in denying the veteran's claim, cited the 
March 2004 VA audiology report and June 2001 private 
audiology report, neither of which related service to a 
current tinnitus disorder.  But the Board finds that the 
findings noted in the March 2003 VA audiology report create 
reasonable doubt on the issue of nexus.  While the March 2004 
VA report and June 2001 private report were silent on the 
issue of nexus, the March 2003 VA report stated expressly 
that, "[i]t is as likely as not [that] ... tinnitus resulted 
from acoustic trauma."  Significantly, this report notes in 
the "Comments" section that the veteran served on a live 
firing range in service, and served in an office setting in 
his civilian career following service.    

In summary, the medical evidence of record is in conflict 
with regard to the veteran's claim to a current tinnitus 
disorder, his claim to an in-service injury to his ears, and 
his claim that his in-service trauma relates to his current 
tinnitus.  As such, the Board cannot find that the evidence 
preponderates against the veteran's service connection claim 
for tinnitus.  See Alemany, supra.  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

The veteran filed a notice of disagreement against the April 
2004 rating decision that denied service connection for 
hearing loss.  The record does not contain a Statement of the 
Case pertaining to this issue, or a rating decision 
addressing this issue.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to claim of service 
connection for hearing loss.  Or, if 
this claim has been granted, the RO 
should ensure that the rating decision 
granting service connection for hearing 
loss is included in the claims file.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


